Cook, J.,
dissenting. I believe that respondent’s conduct warrants a more severe sanction than a public reprimand.
The public, and particularly the elderly public, is vulnerable to the tactics employed by this respondent. See, generally, Note, Client Outreach 101: Solicitation of Elderly Clients by Seminar under the Model Rules of Professional *319Conduct (1994), 62 Fordham L.Rev. 1547. Accordingly, it is this court’s responsibility to promulgate and enforce “prophylactic regulation in furtherance of the State’s interest in protecting the lay public.” Ohralik v. Ohio State Bar Assn. (1978), 436 U.S. 447, 468, 98 S.Ct. 1912, 1925, 56 L.Ed.2d 444, 461, rehearing denied (1978), 439 U.S. 883, 99 S.Ct. 226, 58 L.Ed.2d 198.
Our Code of Professional Responsibility limits the manner in which an attorney may solicit clients. Respondent exceeded several of those limits.
The mailing at issue was designed to generate traffic for respondent’s living trust seminars. It was blindly sent as part of a mass mailing without regard to the recipient’s individual circumstance. In all, respondent sent two hundred fifty mailings of similar content.
To induce seminar attendance, respondent improperly personalized the mailing, directing it toward the recipient’s sense of responsibility stemming from being named successor trustee. See DR 2-101(F)(2)(b). In fact, the language and tone of the mailing misleadingly suggested that attendance was necessary for a trustee to faithfully discharge his duties under the trust. See DR 2-101(A)(l). Further, without permission of his clients, the respondent (two hundred fifty times) disclosed client confidences in pursuit of personal advantage. See DR 4-101(B)(1) and (3). By disclosing terms of his clients’ trusts, the respondent not only increased his potential client base, but also used a relative’s creation of a living trust to advance the general wisdom of that estate planning tactic.
The mailing was also misleading in other ways. Respondent encouraged the recipient of the mailing to attend his seminar to determine “whether a Living Trust makes sense for you.” He implied that a living trust would benefit the recipient in any case, however, by stating:
“[E]veryone, regardless of their age, who owns real property, should consider a Living Trust for themselves. You may not realize it but your estate will eventually be controlled by your will, your attorney and the probate court, unless you consider a logical alternative. This alternative is a Living Trust.” (Emphasis and bold type sic.)
Respondent’s mailing also discounted the size of one’s estate as an appropriate factor to consider before establishing a living trust, by stating:
“While trusts have been around for decades, many individuals and their attorneys have perceived trusts to be suitable only for the very rich. Fortunately, in recent years, several area attorneys have started to educate the general public as to the advantages of using Living Trusts to avoid Probate for families and individuals with modest estates.”
*320Because of the scope of respondent’s disregard for the principles embodied in our Code of Professional Responsibility regarding client solicitation, I would suspend him from the practice of law for six months.